EXHIBIT 10.52

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made and entered into to be
effective as of October 1, 2010 (the “Effective Date”) by and between
ImmunoCellular Therapeutics, Ltd. (IMUC.OB) located at 21900 Burbank Boulevard,
3rd Floor, Woodland Hills, CA 91367 (the “Company”) and JFS Investments located
at 35 Crest Loop, Staten Island, NY 10312, a Florida corporation (the
“Consultant”).

WHEREAS:

A. The Consultant has the professional business and financial expertise and
experience to assist the Company, and

B. The Consultant is offering its services as a consultant to the Company; and

C. The Company desires to retain the Consultant as an independent consultant and
to memorialize the Consultant’s work for the Company by entering into this
written Agreement.

D. The parties agree that this Agreement reflects the entire understanding and
agreements between the parties hereto.

NOW, THEREFORE, in consideration of the premises and promises, warranties and
representations herein contained, it is agreed as follows:

1. DUTIES. The Company hereby engages the Consultant and the Consultant hereby
accepts engagement as a consultant. It is understood and agreed, and it is the
express intention of the parties to this Agreement, that the Consultant is an
independent contractor, and not an employee or agent of the Company for any
purpose whatsoever. Consultant shall perform all duties and obligations as
described on Exhibit A hereto and agrees to be available at such times as may be
scheduled by the Company. It is understood, however, that the Consultant will
maintain Consultant’s own business in addition to providing services to the
Company. The Consultant agrees to promptly perform all services required of the
Consultant hereunder in an efficient, professional, trustworthy and businesslike
manner. A description of the Consultant’s services are attached hereto as
Exhibit A and incorporated by reference herein. In such capacity, Consultant
will utilize only materials, reports, financial information or other
documentation that is approved in writing in advance by the Company.

2. CONSULTING SERVICES & COMPENSATION. Commencing on the Effective Date, the
Consultant will be retained as a Consultant and independent contractor for the
Company. For services rendered hereunder, the Consultant shall receive:

(a) JFS Investments and Assigns receive an aggregate of 144,000 restricted
common shares of the Company (the “Shares”), to be issued as follows; 24,000
shares in the name of JFS Investments and 12,000 shares in the name of Samel,
LLC to be issued upon signing of this Agreement and 108,000 shares to be issued
at the rate of 8,000 shares in the name of JFS Investments and 4,000 shares in
the name of Samel, LLC for months four through twelve. The Shares issued for
each of months four through twelve shall be issued at the beginning of each such
month and shall only be issued (or pro rata issued) for those months (or partial
months) for which the term of this Agreement has been in effect and not
terminated.



--------------------------------------------------------------------------------

(b) A three-year warrant to purchase 120,000 shares of the Company’s common
stock at an exercise price of $1.00 per share shall be divided as follows:
80,000 in the name of JFS Investments, Inc. and 40,000 in the name of Samel, LLC
in the form attached hereto as Exhibit B, which shall vest as to 20,000 shares
in the name of JFS Investments, Inc. and 10,000 shares in the name of Samel, LLC
upon issuance and 6,667 shares for JFS Investments, Inc. and 3,333 shares for
Samel, LLC, shall vest on the 1st day of each of the 4th month through the 11th
month from the Effective Date and 6,664 shares for JFS Industries and 3,336 for
Samel, LLC will vest in the 12th month.

(c) A three-year warrant to purchase 120,000 shares of the Company’s common
stock at an exercise price of $2.00 per share shall be divided as follows:
80,000 in the name of JFS Investments, Inc. and 40,000 in the name of Samel, LLC
in the form attached hereto as Exhibit C, which shall vest as to 20,000 shares
in the name of JFS Investments, Inc. and 10,000 shares in the name of Samel, LLC
upon issuance and 6,667 shares for JFS Investments, Inc. and 3,333 shares for
Samel, LLC shall vest on the 1st day of each of the 4th month through the 11th
month from the Effective Date and 6,664 shares for JFS Industries and 3,336 for
Samel, LLC will vest in the 12th month.

3. EXPENSES. In addition to the compensation in Section 2 above, the Company
agrees to reimburse JFS Investments from time to time, for reasonable
out-of-pocket expenses incurred by JFS Investments in connection with its
activities under this agreement, provided, however JFS Investments shall not
incur any expense in excess of $1,000 or $2,500 cumulative nickel dime items
without prior written Company consent. These expenses include but are not
limited to airfare, hotel lodging, meals, transportation, outside consultants,
printing and overnight express mail.

4. CONFIDENTIALITY. All knowledge and information of a proprietary and
confidential nature relating to the Company which the Consultant obtains during
the Consulting period, from the Company or the Company’s employees, agents or
Consultants shall be for all purposes regarded and treated as strictly
confidential for so long as such information remains proprietary and
confidential and shall be held in trust by the Consultant solely for the
Company’s benefit and use and shall not be directly or indirectly disclosed by
the Consultant to any person without the prior written consent of the Company,
which consent may be withhold by the Company in its sole discretion.

5. INDEPENDENT CONTRACTOR STATUS. Consultant understands that since the
Consultant is not an employee of the Company, the Company will not withhold
income taxes or pay any employee taxes on its behalf, nor will it receive any
fringe benefits. The Consultant shall not have any authority to assume or create
any obligations, express or implied, on behalf of the Company and shall have no
authority to represent the Company as agent, employee or in any other capacity
that as herein provided. The Consultant does hereby indemnify and hold harmless
the Company from and against any and all claims, liabilities, demands, losses or
expenses incurred by the Company if 1) the Consultant fails to pay any
applicable income and/or employment taxes (including interest or penalties of
whatever nature), in any amount, relating to the Consultant’s rendering of
consulting services to the Company, including any attorney’s fees or costs to
the prevailing party to enforce this indemnity or (2) Consultant takes any
action or fails to take any action in accordance with the companies
instructions. The Consultant shall be responsible for obtaining workers’
compensation insurance coverage and agrees to indemnify, defend and hold the
Company harmless of and from any and all claims arising out of any injury,
disability or death of the Consultant.

 

2



--------------------------------------------------------------------------------

6. REPRESENATIONS AND WARRANTS. For purposes of this Agreement and the Shares,
the Consultant represents and warrants as follows:

(a) The Consultant (i) has adequate means of providing for the Consultant’s
current needs and possible personal contingencies, (ii) is acquiring the Shares
for investment and not with a view to their distribution and has no need for
liquidity in this investment, (iii) is able to bear the substantial economic
risks of an investment in the Shares for an indefinite period, (iv) at the
present time, can afford a complete loss of such investment, and (v) is an
“accredited investor” as defined in the Securities Act of 1933, as amended.

(b) The Consultant has a preexisting personal or business relationship with the
Company or any of its directors or executive officers, or by reason of any
business or financial experience or the business or financial experience of any
professional advisors who are unaffiliated with and who are compensated by the
Company or any affiliate or selling agent of the Company, directly or
indirectly, could be reasonably assumed to have the capacity to protect the
Consultant’s interests in connection with the investment in the Company.

(c) The Consultant is aware that:

(i) The Shares are not transferable under this Agreement and applicable
securities laws; and

(ii) The Articles of Incorporation and Bylaws of the Company contain provisions
that limit or eliminate the personal liability of the officers, directors and
agents of the Company and indemnify such parties for certain damages relating to
the Company, including damages in connection with the Shares and the good-faith
management and operation of the Company.

(d) The Consultant acknowledges that the Shares are not currently registered
under any registration statement with the Securities and Exchange Commission
(SEC).

(e) The Consultant has not been furnished any offering literature and has not
been otherwise solicited by the Company.

(f) The Company and its officers, directors and agents have answered all
inquiries that the Consultant has made of them concerning the Company or any
other matters relating to the formation, operation and proposed operation of the
Company and the offering and sale of the Shares.

(g) The Consultant, if a corporation, partnership, trust or other entity, is
duly organized and in good standing in the state or country of its incorporation
and is authorized and otherwise duly qualified to purchase and hold the Shares.
Such entity has its principal place for business as set forth on the signature
page hereof and has not been formed for the specific purpose of acquiring the
Shares unless all of its equity owners qualify as accredited individual
investors.

(h) All information that the Consultant has provided to the Company concerning
the Consultant, the Consultant’s financial position and the Consultant’s
knowledge of financial and business matters, or, in the case of a corporation,
partnership, trust or other entity, the knowledge of financial and business
matters of the person making the investment decision on behalf of such entity,

 

3



--------------------------------------------------------------------------------

including all information contained herein, is correct and complete as of the
date set forth at the end hereof and may be relied upon, and if there should be
any material adverse change in such information prior to this subscription being
accepted, the Consultant will immediately provide the Company with such
information.

(i) The Consultant certifies, under penalties of perjury (i) that the taxpayer
identification number shown on the signature page of this Agreement is true,
correct and complete, and (ii) that the Consultant is not subject to backup
withholding as a result of a failure to report all interest or dividends, or
because the Internal Revenue Service has notified the Consultant that the
Consultant is no longer subject to backup withholding.

(j) In rendering the services hereunder and in connection with the Shares, the
Consultant agrees to comply with all applicable federal and state securities
laws, the rules and regulations thereunder, the rules and regulations of any
exchange or quotation service on which the Company’s securities are listed and
the rules and regulations of the Financial Industry Regulatory Authority.

7. TERMINATION. Either party may terminate this Agreement at any time with or
without cause by giving ten (10) days written notice to the other party,
provided, however, that any termination by either party without cause may not be
effective prior to 90 days from the Effective Date. Should the Consultant
default in the performance of this Agreement or materially breach any of its
provisions, the Company may, in its sole discretion, terminate this Agreement
immediately upon written notice to the Consultant.

8. NO THIRD PARTY RIGHTS. The parties warrant and represent that they are
authorized to enter into this Agreement and that no third parties, other than
the parties hereto, have any interest in any of the services or the Shares
contemplated hereby.

9. ABSENCE OF WARRANTIES AND REPRESENTATIONS. Each party hereto acknowledges
that they have signed this Agreement without having relied upon or being induced
by any agreement, warranty or representation of fact or opinion of any person
not expressly set forth herein. All representations and warranties of either
party contained herein shall survive its signing and delivery.

10. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

11. ATTORNEY’S FEES. In the event of any controversy, claim or dispute between
the parties hereto, arising out of or in any manner relating to this Agreement,
including an attempt to rescind or set aside, the prevailing party in any action
brought to settle such controversy, claim or dispute shall be entitled to
recover reasonable attorney’s fees and costs.

12. ARBITRATION. Any controversy between the parties regarding the construction
or application of this Agreement, any claim arising out of this Agreement or its
breach, shall be submitted to arbitration in Los Angeles, California before one
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, upon the written request of one party after service of
that request on the other party. The cost of arbitration shall be borne by the
losing party. The arbitrator is also authorized to award attorney’s fees to the
prevailing party.

 

4



--------------------------------------------------------------------------------

13. VALIDITY. If any paragraph, sentence, term or provision hereof shall be held
to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity enforceability of any other
paragraph, sentence, term and provision hereof. To the extent required, any
paragraph, sentence, term or provision of this Agreement may be modified by the
parties hereto by written amendment to preserve its validity.

14. ON-DISCLOSURE OF TERMS. The terms of this Agreement shall be kept
confidential, and no party, representative, attorney or family member shall
reveal its contents to any third party except as required by law or as necessary
to comply with law or preexisting contractual commitments.

15. ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties and cannot be altered or amended except by an amendment duly executed by
all parties hereto. This Agreement shall be binding upon and inure to the
benefit of the successors, assigns and personal representatives of the parties.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

ImmunoCellular Therapeutics, Ltd.     JFS Investments /s/ Manish Singh     /s/
Joseph M. Salvani Manish Singh     Joseph M. Salvani President and Chief
Executive Officer     President ImmunoCellular Therapeutics, Ltd.     JFS
Investments, Inc.

 

5



--------------------------------------------------------------------------------

EXHIBIT 10.52

EXHIBIT A

DESCRIPTION OF CONSULTING SERVICES

The Consultant agrees, to the extent reasonably required in the conduct of its
business with the Company, to place at the disposal of the Company its judgment
and experience and to provide business development services to the Company
including, but not limited, to, the following:

 

  (i) review the Company’s financial requirements;

 

  (ii) analyze and assess alternatives for the Company’s financial requirements;

 

  (iii) provide introductions to professional analysts and money managers;

 

  (iv) assist the Company in financing arrangement to be determined and governed
by separate and distinct financing agreements;

 

  (v) provide analysis of the Company’s industry and competitors in the form of
general industry reports provided directly to Company;

 

  (vi) assist the Company in developing corporate partnering relationships; and

 

  (vii) provide a weekly status report via e-mail detailing names, contact
information and feedback.

 

6



--------------------------------------------------------------------------------

EXHIBIT 10.52

EXHIBIT B

WARRANT

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH
TRANSACTION OR UNLESS THE CORPORATION SHALL HAVE RECEIVED AN OPINION OF ITS
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

COMMON STOCK PURCHASE WARRANT

 

 

THIS CERTIFIES that, for good and valuable consideration received, _____________
or a registered assignee (the “Holder”) is entitled, upon the terms and subject
to the conditions hereinafter set forth, to acquire from ImmunoCellular
Therapeutics, Ltd., a Delaware corporation (the “Corporation”), up to
__________________ (            ) fully paid and nonassessable shares of common
stock, par value $0.0001, of the Corporation (“Common Stock”) at a purchase
price per share (the “Exercise Price”) of Two Dollars ($2.00) (the “Warrant”).
The Warrant shall vest as to ______________ shares upon issuance, shall vest as
to ________ shares in each of months four through eleven following the issuance
date, and the remaining ________ shares shall vest in the twelfth month
following the issuance date. The vesting of shares under this Warrant shall
continue only through the expiration or termination date of the Consulting
Agreement dated as of October 1, 2010 by and between the Corporation and JFS
Investments.

 

1. Term of Warrant

Subject to the terms and conditions set forth herein, this Warrant shall be
exercisable with respect to the vested shares, in whole or in part, at any time
commencing on the date hereof prior to 11:59 p.m., Pacific Standard Time, on
September 30, 2013 (the “Expiration Time”).

 

2. Exercise of Warrant

(a) Exercise. The purchase rights represented by this Warrant are exercisable by
the Holder, in whole or in part, at any time and from time to time at or prior
to the Expiration Time by the surrender of this Warrant and the Notice of
Exercise form attached hereto duly executed to the office of the Corporation,
ImmunoCellular Therapeutics, Ltd., Attention: President, 21900 Burbank, 3rd
Floor, Woodland Hills, California 91367; facsimile: (818) 992-2908 (or such
other office or agency of the Corporation as it may designate by notice in
writing to the Holder at the address of the Holder appearing on the books of the
Corporation), and upon payment of the Exercise Price for the shares thereby
purchased (by cash or by check or bank draft payable to the order of the
Corporation);

 

7



--------------------------------------------------------------------------------

whereupon the Holder shall be entitled to receive from the Corporation a stock
certificate in proper form representing the number of shares of Common Stock so
purchased.

(b) Limited Net Cash Settlement Right.

If as of the date of such Warrant exercise there is no effective registration
statement under the Securities Act registering, or the prospectus contained
therein is not available for, the issuance or resale of the shares of Common
Stock upon the exercise of this Warrant, then this Warrant may instead be
exercised, upon the Holder’s election in the Notice of Exercise, by means of a
“cashless exercise” in which the Holder shall be entitled to receive a
certificate for the number of shares of Common Stock equal to the quotient
obtained by dividing [(A-B) (X)] by (A), where:

 

(A)

  =   the VWAP on the trading day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the Notice of Exercise; provided that, for purposes of this Section 2(b), the
date of such Warrant exercise shall be deemed to be the date on which the
Corporation actually receives from the Holder the executed Notice of Exercise,
either by facsimile transmission or by mail;

(B)

  =   the Exercise Price of this Warrant, as adjusted hereunder; and

(X)

  =   the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed on a national
securities exchange, the daily volume-weighted average price of the Common Stock
for such date (or the nearest preceding date) on the national securities
exchange on which the Common Stock is then listed as reported by Bloomberg L.P.
(based on a trading day from 9:30 a.m. (New York City time) to 4:00 p.m. (New
York City time), (b) if the Common Stock is not then listed on a national
securities exchange, the volume-weighted average price of the Common Stock for
such date (or the nearest preceding date) on the OTC Bulletin Board, (c) if the
Common Stock is not then listed or quoted for trading on a national securities
exchange or the OTC Bulletin Board and if prices for the Common Stock are then
reported in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Corporation.

Except as specifically set forth in the preceding portions of this Section 2(b),
under no circumstances will the Corporation be required to net cash settle this
Warrant upon its exercise.

 

3. Issuance of Shares; No Fractional Shares or Scrip

Certificates for shares purchased hereunder shall be delivered to the Holder by
the Corporation’s transfer agent at the Corporation’s expense within a
reasonable time after the date on which this Warrant shall have been exercised
in accordance with the terms hereof. Each certificate so delivered shall be in
such denominations as may be requested by the Holder and shall be

 

8



--------------------------------------------------------------------------------

registered in the name of the Holder or, subject to applicable laws, such other
name as shall be requested by the Holder. If, upon exercise of this Warrant,
fewer than all of the shares of Common Stock evidenced by this Warrant are
purchased prior to the Expiration Time, one or more new Warrants substantially
in the form of, and on the terms in, this Warrant will be issued for the
remaining number of shares of Common Stock not purchased upon exercise of this
Warrant. The Corporation hereby represents and warrants that all shares of
Common Stock which may be issued upon the exercise of this Warrant will, upon
such exercise, be duly and validly authorized and issued, fully paid, and
nonassessable and free from all taxes, liens, and charges in respect of the
issuance thereof (other than liens or charges created by or imposed upon the
Holder). The Corporation agrees that the shares so issued shall be and will be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered
for exercise in accordance with the terms hereof. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. With respect to any fraction of a share called for upon the exercise of
this Warrant, an amount equal to such fraction multiplied by the then current
price at which each share may be purchased hereunder shall be paid in cash to
the Holder of this Warrant.

 

4. Charges, Taxes, and Expenses

Issuance of certificates for shares of Common Stock upon the exercise of this
Warrant shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Corporation, and such
certificates shall be issued in the name of the Holder or in such name or names
as may be directed by the Holder; provided, however, that in the event
certificates for shares of Common Stock are to be issued in a name other than
the name of the Holder, this Warrant when surrendered for exercise shall be
accompanied by an Assignment Form to be provided by the Corporation duly
executed by the Holder.

 

5. No Rights as a Stockholder

This Warrant does not entitle the Holder to any voting rights or other rights as
a stockholder of the Corporation prior to the exercise of this Warrant.

 

6. Exchange and Registry of Warrant

This Warrant is exchangeable, upon the surrender hereof by the Holder at the
above-mentioned office or agency of the Corporation, for a new Warrant of like
tenor and dated as of such exchange. The Corporation shall maintain at the
above-mentioned office or agency a registry showing the name and address of the
registered Holder of this Warrant. This Warrant may be surrendered for exchange,
transfer, or exercise, in accordance with its terms, at such office or agency of
the Corporation, and the Corporation shall be entitled to rely in all respects,
prior to written notice to the contrary, upon such registry.

 

7. Loss, Theft, Destruction, or Mutilation of Warrant

Upon receipt by the Corporation of evidence reasonably satisfactory to it of the
loss, theft, destruction, or mutilation of this Warrant and in case of loss,
theft, or destruction of indemnity or security reasonably satisfactory to it,
and upon reimbursement to the Corporation of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the

 

9



--------------------------------------------------------------------------------

Corporation will make and deliver a new Warrant of like tenor and dated as of
such cancellation, in lieu of this Warrant.

 

8. Saturdays, Sundays and Holidays

If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday, a Sunday or a legal
holiday, then such action may be taken or such right may be exercised on the
next succeeding day not a Saturday, Sunday or legal holiday.

 

9. Merger, Sale of Assets and Similar Transactions

If at any time the Corporation proposes to merge or consolidate with or into any
other corporation, effect any reorganization, or sell or convey all or
substantially all of its assets to any other entity, then, as a condition of
such reorganization, consolidation, merger, sale or conveyance, the Corporation
or its successor, as the case may be, shall enter into a supplemental agreement
to make lawful and adequate provision whereby the Holder shall have the right to
receive, upon exercise of this Warrant, the kind and amount of equity securities
which would have been received upon such reorganization, consolidation, merger,
sale or conveyance by a Holder of a number of shares of Common Stock equal to
the number of shares issuable upon exercise of this Warrant immediately prior to
such reorganization, consolidation, merger, sale, or conveyance. The Corporation
shall give the Holder of this Warrant ten business days’ prior written notice of
the proposed effective date of any such merger, consolidation, reorganization,
sale or conveyance, and the Corporation shall also give the Holder of this
Warrant ten business days’ prior written notice of the commencement of the
Corporation’s voluntary or involuntary dissolution, liquidation or winding up.
If the property to be received upon such merger, consolidation, reorganization,
sale or conveyance is not equity securities, and if this Warrant has not been
exercised by or on the effective date of such transaction, it shall terminate.

 

10. Subdivision, Combination, Reclassification, Conversion and Similar Events

If the Corporation at any time shall by subdivision, combination,
reclassification of securities or otherwise, change the Common Stock into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter entitle the Holder to acquire such number and kind of
securities as would have been issuable in respect of the Common Stock (or other
securities which were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change) as the result of such change if this Warrant had been exercised in full
for cash immediately prior to such change. The Exercise Price hereunder shall be
adjusted if and to the extent necessary to reflect such change. If the Common
Stock or other securities issuable upon exercise hereof are subdivided or
combined into a greater or smaller number of shares of such security, the number
of shares issuable hereunder shall be proportionately increased or decreased, as
the case may be, and the Exercise Price shall be proportionately reduced or
increased, as the case may be, in both cases according to the ratio which the
total number of shares of such security to be outstanding immediately after such
event bears to the total number of shares of such security outstanding
immediately prior to such event. The Corporation shall give the Holder prompt
written notice of any change in the type of securities issuable hereunder, any
adjustment of the Exercise Price for the securities issuable hereunder, and any
increase or decrease in the number of shares issuable hereunder.

 

10



--------------------------------------------------------------------------------

11. Transferability; Compliance with Securities Laws

(a) This Warrant may not be transferred or assigned in whole or in part without
compliance with all applicable United States, state, and foreign securities laws
by the transferor and transferee (including the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Corporation, if requested by the Corporation). Subject to such restrictions,
prior to the Expiration Time, this Warrant and all rights hereunder are
transferable by the Holder hereof, in whole or in part, at the office or agency
of the Corporation referred to in Section 2 above. Any such transfer shall be
made in person or by the Holder’s duly authorized attorney, upon surrender of
this Warrant together with the Assignment Form attached hereto properly
endorsed.

(b) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the Common Stock issuable upon exercise hereof are being acquired
solely for the Holder’s own account and not as a nominee for any other party,
and for investment, and that the Holder will not offer, sell, or otherwise
dispose of this Warrant or any shares of Common Stock to be issued upon exercise
hereof except under circumstances that will not result in a violation of the
Securities Act or any state or foreign securities laws. Upon exercise of this
Warrant, the Holder shall, if requested by the Corporation, confirm in writing,
in a form satisfactory to the Corporation, that the shares of Common Stock so
purchased are being acquired solely for Holder’s own account and not as a
nominee for any other party, for investment, and not with a view toward
distribution or resale.

(c) The Common Stock has not been registered under the Securities Act, and this
Warrant may not be exercised except by (1) the original purchaser of this
Warrant from the Corporation or (2) an “accredited investor” as defined in Rule
501(a) under the Securities Act. Each certificate representing shares of Common
Stock issued on exercise of this Warrant or other securities issued in respect
of such Common Stock upon any stock split, stock dividend, recapitalization,
merger, consolidation or similar event, shall be stamped or otherwise imprinted
with a legend substantially in the following form (in addition to any other
legend required under applicable securities laws):

THE SHARES OF COMMON STOCK EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION OR UNLESS THE
CORPORATION SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF
SUCH SHARES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE
STATE SECURITIES LAWS IS NOT REQUIRED.

 

12. Representations and Warranties

The Corporation hereby represents and warrants to the Holder that:

(a) During the period that this Warrant is outstanding, the Corporation will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of Common Stock upon the exercise of this
Warrant;

 

11



--------------------------------------------------------------------------------

(b) The issuance of this Warrant shall constitute full authority to the
Corporation’s officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the shares of
Common Stock issuable upon exercise of this Warrant;

(c) The Corporation has all requisite legal and corporate power to execute and
deliver this Warrant, to sell and issue the Common Stock hereunder, and to carry
out and perform its obligations under the terms of this Warrant;

(d) All corporate action on the part of the Corporation, its directors and
stockholders necessary for the authorization, execution, delivery, and
performance of this Warrant by the Corporation, the authorization, sale,
issuance, and delivery of the Common Stock, the grant of registration rights as
provided herein, and the performance of the Corporation’s obligations hereunder
has been taken;

(e) The shares of Common Stock, when issued in compliance with the provisions of
this Warrant and the Corporation’s Certificate of Incorporation (as they may be
amended from time to time), will be validly issued, fully paid, and
nonassessable, and free of all taxes, liens, or encumbrances with respect to the
issue thereof, and will be issued in compliance with all applicable United
States and state securities laws; and

(f) The issuance of the shares of Common Stock upon exercise of this Warrant
will not be subject to any preemptive rights, rights of first refusal, or
similar rights.

 

13. Governing Law

This Warrant shall be governed by and construed in accordance with the internal
laws of the State of Delaware.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officer.

 

Dated: October 1, 2010     IMMUNOCELLULAR THERAPEUTICS, LTD.     By:          
Manish Singh, Ph.D.       President and Chief Executive Officer

 

12



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

To: ImmunoCellular Therapeutics, Ltd.

 

(1) The undersigned hereby elects to purchase shares of common stock of
ImmunoCellular Therapeutics, Ltd. pursuant to the terms of the attached Warrant
(the “Warrant”) and (check the applicable box):

 

  ¨ Tenders herewith payment of the purchase price in full, together with all
applicable transfer taxes, if any, or

 

  ¨ Elects to exercise the Warrant on a “cashless” basis under the limited
circumstances described in Section 2(b) of the Warrant.

 

(2) In exercising the Warrant, the undersigned hereby confirms and acknowledges
that the shares of common stock to be issued upon exercise hereof are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, and for investment and that the undersigned will not offer, sell or
otherwise dispose of any such shares of common stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any state or foreign securities laws.

 

(3) Please issue a certificate or certificates representing said shares of
common stock in the name of the undersigned or in such other name as is
specified below:

 

           (Name)               (Address)                       (Tax I.D. No.)
  

 

(4) The undersigned represents that (a) he, she, or it is the original purchaser
from the Corporation of the Warrant or is an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act of 1933, as amended, and (b) the
aforesaid shares of common stock are being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such shares.

 

Date:                                                                        
(Signature)

 

13



--------------------------------------------------------------------------------

EXHIBIT 10.52

EXHIBIT C

WARRANT

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH
TRANSACTION OR UNLESS THE CORPORATION SHALL HAVE RECEIVED AN OPINION OF ITS
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

COMMON STOCK PURCHASE WARRANT

 

 

THIS CERTIFIES that, for good and valuable consideration received,
_______________ or a registered assignee (the “Holder”) is entitled, upon the
terms and subject to the conditions hereinafter set forth, to acquire from
ImmunoCellular Therapeutics, Ltd., a Delaware corporation (the “Corporation”),
up to ______________ (            ) fully paid and nonassessable shares of
common stock, par value $0.0001, of the Corporation (“Common Stock”) at a
purchase price per share (the “Exercise Price”) of One Dollar ($1.00) (the
“Warrant”). The Warrant shall vest as to ______________ shares upon issuance,
shall vest as to __________ shares in each of months four through eleven
following the issuance date, and the remaining __________ shares shall vest in
the twelfth month following the issuance date. The vesting of shares under this
Warrant shall continue only through the expiration or termination date of the
Consulting Agreement dated as of October 1, 2010 by and between the Corporation
and JFS Investments.

 

1. Term of Warrant

Subject to the terms and conditions set forth herein, this Warrant shall be
exercisable with respect to the vested shares, in whole or in part, at any time
commencing on the date hereof prior to 11:59 p.m., Pacific Standard Time, on
September 30, 2013 (the “Expiration Time”).

 

2. Exercise of Warrant

(a) Exercise. The purchase rights represented by this Warrant are exercisable by
the Holder, in whole or in part, at any time and from time to time at or prior
to the Expiration Time by the surrender of this Warrant and the Notice of
Exercise form attached hereto duly executed to the office of the Corporation,
ImmunoCellular Therapeutics, Ltd., Attention: President, 21900 Burbank, 3rd
Floor, Woodland Hills, California 91367; facsimile: (818) 992-2908 (or such
other office or agency of the Corporation as it may designate by notice in
writing to the Holder at the address of the Holder appearing on the books of the
Corporation), and upon payment of the Exercise Price for the shares thereby
purchased (by cash or by check or bank draft payable to the order of the
Corporation);

 

14



--------------------------------------------------------------------------------

whereupon the Holder shall be entitled to receive from the Corporation a stock
certificate in proper form representing the number of shares of Common Stock so
purchased.

(b) Limited Net Cash Settlement Right.

If as of the date of such Warrant exercise there is no effective registration
statement under the Securities Act registering, or the prospectus contained
therein is not available for, the issuance or resale of the shares of Common
Stock upon the exercise of this Warrant, then this Warrant may instead be
exercised, upon the Holder’s election in the Notice of Exercise, by means of a
“cashless exercise” in which the Holder shall be entitled to receive a
certificate for the number of shares of Common Stock equal to the quotient
obtained by dividing [(A-B) (X)] by (A), where:

 

(A)

  =   the VWAP on the trading day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the Notice of Exercise; provided that, for purposes of this Section 2(b), the
date of such Warrant exercise shall be deemed to be the date on which the
Corporation actually receives from the Holder the executed Notice of Exercise,
either by facsimile transmission or by mail;

(B)

  =   the Exercise Price of this Warrant, as adjusted hereunder; and

(X)

  =   the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed on a national
securities exchange, the daily volume-weighted average price of the Common Stock
for such date (or the nearest preceding date) on the national securities
exchange on which the Common Stock is then listed as reported by Bloomberg L.P.
(based on a trading day from 9:30 a.m. (New York City time) to 4:00 p.m. (New
York City time), (b) if the Common Stock is not then listed on a national
securities exchange, the volume-weighted average price of the Common Stock for
such date (or the nearest preceding date) on the OTC Bulletin Board, (c) if the
Common Stock is not then listed or quoted for trading on a national securities
exchange or the OTC Bulletin Board and if prices for the Common Stock are then
reported in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Corporation.

Except as specifically set forth in the preceding portions of this Section 2(b),
under no circumstances will the Corporation be required to net cash settle this
Warrant upon its exercise.

 

3. Issuance of Shares; No Fractional Shares or Scrip

Certificates for shares purchased hereunder shall be delivered to the Holder by
the Corporation’s transfer agent at the Corporation’s expense within a
reasonable time after the date on which this Warrant shall have been exercised
in accordance with the terms hereof. Each certificate so delivered shall be in
such denominations as may be requested by the Holder and shall be registered in
the name of the Holder or, subject to applicable laws, such other name as shall
be

 

15



--------------------------------------------------------------------------------

requested by the Holder. If, upon exercise of this Warrant, fewer than all of
the shares of Common Stock evidenced by this Warrant are purchased prior to the
Expiration Time, one or more new Warrants substantially in the form of, and on
the terms in, this Warrant will be issued for the remaining number of shares of
Common Stock not purchased upon exercise of this Warrant. The Corporation hereby
represents and warrants that all shares of Common Stock which may be issued upon
the exercise of this Warrant will, upon such exercise, be duly and validly
authorized and issued, fully paid, and nonassessable and free from all taxes,
liens, and charges in respect of the issuance thereof (other than liens or
charges created by or imposed upon the Holder). The Corporation agrees that the
shares so issued shall be and will be deemed to be issued to such Holder as the
record owner of such shares as of the close of business on the date on which
this Warrant shall have been surrendered for exercise in accordance with the
terms hereof. No fractional shares or scrip representing fractional shares shall
be issued upon the exercise of this Warrant. With respect to any fraction of a
share called for upon the exercise of this Warrant, an amount equal to such
fraction multiplied by the then current price at which each share may be
purchased hereunder shall be paid in cash to the Holder of this Warrant.

 

4. Charges, Taxes, and Expenses

Issuance of certificates for shares of Common Stock upon the exercise of this
Warrant shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Corporation, and such
certificates shall be issued in the name of the Holder or in such name or names
as may be directed by the Holder; provided, however, that in the event
certificates for shares of Common Stock are to be issued in a name other than
the name of the Holder, this Warrant when surrendered for exercise shall be
accompanied by an Assignment Form to be provided by the Corporation duly
executed by the Holder.

 

5. No Rights as a Stockholder

This Warrant does not entitle the Holder to any voting rights or other rights as
a stockholder of the Corporation prior to the exercise of this Warrant.

 

6. Exchange and Registry of Warrant

This Warrant is exchangeable, upon the surrender hereof by the Holder at the
above-mentioned office or agency of the Corporation, for a new Warrant of like
tenor and dated as of such exchange. The Corporation shall maintain at the
above-mentioned office or agency a registry showing the name and address of the
registered Holder of this Warrant. This Warrant may be surrendered for exchange,
transfer, or exercise, in accordance with its terms, at such office or agency of
the Corporation, and the Corporation shall be entitled to rely in all respects,
prior to written notice to the contrary, upon such registry.

 

7. Loss, Theft, Destruction, or Mutilation of Warrant

Upon receipt by the Corporation of evidence reasonably satisfactory to it of the
loss, theft, destruction, or mutilation of this Warrant and in case of loss,
theft, or destruction of indemnity or security reasonably satisfactory to it,
and upon reimbursement to the Corporation of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the

 

16



--------------------------------------------------------------------------------

Corporation will make and deliver a new Warrant of like tenor and dated as of
such cancellation, in lieu of this Warrant.

 

8. Saturdays, Sundays and Holidays

If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday, a Sunday or a legal
holiday, then such action may be taken or such right may be exercised on the
next succeeding day not a Saturday, Sunday or legal holiday.

 

9. Merger, Sale of Assets and Similar Transactions

If at any time the Corporation proposes to merge or consolidate with or into any
other corporation, effect any reorganization, or sell or convey all or
substantially all of its assets to any other entity, then, as a condition of
such reorganization, consolidation, merger, sale or conveyance, the Corporation
or its successor, as the case may be, shall enter into a supplemental agreement
to make lawful and adequate provision whereby the Holder shall have the right to
receive, upon exercise of this Warrant, the kind and amount of equity securities
which would have been received upon such reorganization, consolidation, merger,
sale or conveyance by a Holder of a number of shares of Common Stock equal to
the number of shares issuable upon exercise of this Warrant immediately prior to
such reorganization, consolidation, merger, sale, or conveyance. The Corporation
shall give the Holder of this Warrant ten business days’ prior written notice of
the proposed effective date of any such merger, consolidation, reorganization,
sale or conveyance, and the Corporation shall also give the Holder of this
Warrant ten business days’ prior written notice of the commencement of the
Corporation’s voluntary or involuntary dissolution, liquidation or winding up.
If the property to be received upon such merger, consolidation, reorganization,
sale or conveyance is not equity securities, and if this Warrant has not been
exercised by or on the effective date of such transaction, it shall terminate.

 

10. Subdivision, Combination, Reclassification, Conversion and Similar Events

If the Corporation at any time shall by subdivision, combination,
reclassification of securities or otherwise, change the Common Stock into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter entitle the Holder to acquire such number and kind of
securities as would have been issuable in respect of the Common Stock (or other
securities which were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change) as the result of such change if this Warrant had been exercised in full
for cash immediately prior to such change. The Exercise Price hereunder shall be
adjusted if and to the extent necessary to reflect such change. If the Common
Stock or other securities issuable upon exercise hereof are subdivided or
combined into a greater or smaller number of shares of such security, the number
of shares issuable hereunder shall be proportionately increased or decreased, as
the case may be, and the Exercise Price shall be proportionately reduced or
increased, as the case may be, in both cases according to the ratio which the
total number of shares of such security to be outstanding immediately after such
event bears to the total number of shares of such security outstanding
immediately prior to such event. The Corporation shall give the Holder prompt
written notice of any change in the type of securities issuable hereunder, any
adjustment of the Exercise Price for the securities issuable hereunder, and any
increase or decrease in the number of shares issuable hereunder.

 

17



--------------------------------------------------------------------------------

11. Transferability; Compliance with Securities Laws

(a) This Warrant may not be transferred or assigned in whole or in part without
compliance with all applicable United States, state, and foreign securities laws
by the transferor and transferee (including the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Corporation, if requested by the Corporation). Subject to such restrictions,
prior to the Expiration Time, this Warrant and all rights hereunder are
transferable by the Holder hereof, in whole or in part, at the office or agency
of the Corporation referred to in Section 2 above. Any such transfer shall be
made in person or by the Holder’s duly authorized attorney, upon surrender of
this Warrant together with the Assignment Form attached hereto properly
endorsed.

(b) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the Common Stock issuable upon exercise hereof are being acquired
solely for the Holder’s own account and not as a nominee for any other party,
and for investment, and that the Holder will not offer, sell, or otherwise
dispose of this Warrant or any shares of Common Stock to be issued upon exercise
hereof except under circumstances that will not result in a violation of the
Securities Act or any state or foreign securities laws. Upon exercise of this
Warrant, the Holder shall, if requested by the Corporation, confirm in writing,
in a form satisfactory to the Corporation, that the shares of Common Stock so
purchased are being acquired solely for Holder’s own account and not as a
nominee for any other party, for investment, and not with a view toward
distribution or resale.

(c) The Common Stock has not been registered under the Securities Act, and this
Warrant may not be exercised except by (1) the original purchaser of this
Warrant from the Corporation or (2) an “accredited investor” as defined in Rule
501(a) under the Securities Act. Each certificate representing shares of Common
Stock issued on exercise of this Warrant or other securities issued in respect
of such Common Stock upon any stock split, stock dividend, recapitalization,
merger, consolidation or similar event, shall be stamped or otherwise imprinted
with a legend substantially in the following form (in addition to any other
legend required under applicable securities laws):

THE SHARES OF COMMON STOCK EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION OR UNLESS THE
CORPORATION SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF
SUCH SHARES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE
STATE SECURITIES LAWS IS NOT REQUIRED.

 

12. Representations and Warranties

The Corporation hereby represents and warrants to the Holder that:

(a) During the period that this Warrant is outstanding, the Corporation will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of Common Stock upon the exercise of this
Warrant;

 

18



--------------------------------------------------------------------------------

(b) The issuance of this Warrant shall constitute full authority to the
Corporation’s officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the shares of
Common Stock issuable upon exercise of this Warrant;

(c) The Corporation has all requisite legal and corporate power to execute and
deliver this Warrant, to sell and issue the Common Stock hereunder, and to carry
out and perform its obligations under the terms of this Warrant;

(d) All corporate action on the part of the Corporation, its directors and
stockholders necessary for the authorization, execution, delivery, and
performance of this Warrant by the Corporation, the authorization, sale,
issuance, and delivery of the Common Stock, the grant of registration rights as
provided herein, and the performance of the Corporation’s obligations hereunder
has been taken;

(e) The shares of Common Stock, when issued in compliance with the provisions of
this Warrant and the Corporation’s Certificate of Incorporation (as they may be
amended from time to time), will be validly issued, fully paid, and
nonassessable, and free of all taxes, liens, or encumbrances with respect to the
issue thereof, and will be issued in compliance with all applicable United
States and state securities laws; and

(f) The issuance of the shares of Common Stock upon exercise of this Warrant
will not be subject to any preemptive rights, rights of first refusal, or
similar rights.

 

13. Governing Law

This Warrant shall be governed by and construed in accordance with the internal
laws of the State of Delaware.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officer.

 

Dated: October 1, 2010     IMMUNOCELLULAR THERAPEUTICS, LTD.     By:          
Manish Singh, Ph.D.       President and Chief Executive Officer

 

19



--------------------------------------------------------------------------------

EXHIBIT 10.52

NOTICE OF EXERCISE

 

To: ImmunoCellular Therapeutics, Ltd.

 

(1) The undersigned hereby elects to purchase shares of common stock of
ImmunoCellular Therapeutics, Ltd. pursuant to the terms of the attached Warrant
(the “Warrant”) and (check the applicable box):

 

  ¨ Tenders herewith payment of the purchase price in full, together with all
applicable transfer taxes, if any, or

 

  ¨ Elects to exercise the Warrant on a “cashless” basis under the limited
circumstances described in Section 2(b) of the Warrant.

 

(2) In exercising the Warrant, the undersigned hereby confirms and acknowledges
that the shares of common stock to be issued upon exercise hereof are being
acquired solely for the account of the undersigned and not as a nominee for any
other party, and for investment and that the undersigned will not offer, sell or
otherwise dispose of any such shares of common stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any state or foreign securities laws.

 

(3) Please issue a certificate or certificates representing said shares of
common stock in the name of the undersigned or in such other name as is
specified below:

 

           (Name)               (Address)                       (Tax I.D. No.)
  

 

(4) The undersigned represents that (a) he, she, or it is the original purchaser
from the Corporation of the Warrant or is an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act of 1933, as amended, and (b) the
aforesaid shares of common stock are being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such shares.

 

Date:                                                                        
(Signature)

 

20